Citation Nr: 0604975	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a mood disorder, 
not otherwise specified.

3.  Entitlement to service connection for a panic disorder 
without agoraphobia.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In October 2005, the veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.

The issues of entitlement to service connection for a mood 
disorder and for a panic disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The only back complaint noted in service was assessed as 
nerve root irritation versus psychosomatic symptoms and 
completely resolved by the time the veteran separated from 
service.

2.  The preponderance of the medical evidence of record does 
not establish that the veteran's current back disorder, to 
include DDD, is etiologically linked to his service or any 
incident therein; nor does the evidence indicate that the 
onset of DDD within one year of his discharge from service.


CONCLUSION OF LAW

A low back disorder, to include DDD, was not incurred in or 
aggravated during service; and cannot be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in January 2003, and a supplemental statement of the 
case in October 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In June and August 2002, prior to the October 2002 rating 
decision, the RO provided adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection for DDD of the 
lumbar spine, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that pertains to the 
claim.  In this respect, the Board notes that the RO 
specifically advised the veteran to submit any other evidence 
he felt would support his claim or advise VA of any evidence 
he wanted the RO to obtain.  Thus, the discussion contained 
in these letter furnished the veteran notice of the evidence 
he still needed to send to VA, the evidence that VA would 
assist in obtaining, and in effect requested that the veteran 
provide VA with or identify any additional evidence that he 
possessed or knew of that could help to substantiate his 
claim.  At this stage of the appeal, no further notice is 
needed to comply with the VCAA, and the Board finds that any 
failure to provide the veteran with VCAA notice did not 
affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records, as well as VA and private treatment 
records, worker's compensation records and records from the 
Social Security Administration, as well as transcripts of his 
testimony at personal hearings.  Although the veteran has 
alleged VA treatment since the 1970's, efforts to obtain such 
treatment records have been unsuccessful as documented in the 
claims file and the veteran has been notified of such 
attempts.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records during his brief period 
of service show that he initially complained of generalized 
back pain in the mid-thoracic region of his back and denied 
any history of an associated injury.  Physical examination 
was within normal limits and the diagnosis was nerve root 
irritation versus psychosomatic symptoms.  His separation 
medical examination, conducted two weeks later, shows that 
clinical evaluation of his spine was normal.  

Records received from the Worker's Compensation Division of 
West Virginia, including medical treatment and evaluation 
reports, indicate he filed an initial claim for compensation 
benefits after he injured his back lifting a bundle of 
"cartons" at work in February 1976.  The accompanying 
physician's report specifically notes that the veteran did 
not have any disability before the injury occurred.  The 
veteran filed a second claim after injuring his back in 
December 1986.  A November 1987 orthopedic evaluation report 
notes that he reported a previous work-related back injury in 
1977 or 1978.  A July 1994 deposition of one of the veteran's 
physicians shows that the veteran told him that he had back 
and radiating leg pain as a result of a 1986 work-related 
injury.  Subsequent, December 1996 and February 1997 letters 
from the same physician note that the veteran had severe 
degenerative changes in his lumbosacral spine and the 
physician opines that the veteran's current symptoms were 
related to the December 1986 accident.  In October 1997, the 
veteran injured his right knee at work and again filed for 
worker's compensation benefits.  A March 2000 evaluation of 
the right knee disability notes the veteran injured his back 
in 1986 at work and that he denied any other work-related or 
non-work related injuries.  

VA treatment records, dating from February 2002 to September 
2004, show the veteran received treatment for diagnosed DDD 
of the back.  Several treatment records note the veteran's 
history of an in-service low back injury and a June 2002 
treatment record notes a 30 year history of low back pain.  

Likewise, psychological and medical evaluations of the 
veteran, conducted in August and October 2002 for the Social 
Security Administration, note the veteran's stated history of 
having initially injuring his back in service and 
subsequently injured his back again in 1986.  He was awarded 
Social Security Disability benefits for a primary diagnosis 
of osteoarthrosis and allied disorders and a secondary 
diagnosis of muscle/ligament disorder and fascia.  

During his May 2003 personal hearing and his October 2005 
video conference hearing, the veteran testified that he 
initially injured his back in service while repairing an 
airplane.  He testified that he received treatment for his 
back complaints at the time and that a superior approached 
him about an early discharge from service shortly afterwards.  

A May 2003 statement from the veteran's wife indicates that 
she had dated him since 1971 and married him in 1973.  She 
further states that she took him to a VA hospital to have his 
back examined shortly after his discharge.  At that time a VA 
physician recommended surgery, but the veteran declined such 
treatment.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

After carefully reviewing the veteran's claims file, the 
Board finds that while the evidence reveals that he currently 
has diagnosed DDD of the lumbar spine, there is no competent 
medical evidence of record showing he had a chronic back 
disorder in service.  Although service medical records do 
show that he complained of generalized back pain on one 
occasion shortly before his discharge, the treatment record 
specifically notes that there was no injury and that the 
physical examination was within normal limits.  The diagnosis 
was nerve root irritation versus psychosomatic symptoms.  
Further, the veteran's separation examination report shows 
that clinical evaluation of his back was normal.  Under the 
circumstances, the Board finds that any back problem treated 
in service was acute and transitory, which had completely 
resolved by the time he was separated from service.  

Further, there is no medical evidence of record etiologically 
linking his currently diagnosed DDD of the lumbar spine to 
his service or any incident therein.  In fact, private 
treatment records prior to 2002, uniformly note only the 1978 
and 1986 work-related back injuries.  In this regard, Board 
acknowledges that several VA treatment records and medical 
evaluations for Social Security disability benefits, all 
dated after the veteran filed his instant claim for service 
connection, note his stated history of an in-service back 
injury.  However, it is clear that these records merely 
recite the veteran's account of an in-service injury, and the 
Board finds that these records were not based on a review of 
his actual military history.  A post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Likewise, the Board finds that the competent medical evidence 
of record does not indicate X-ray evidence of lumbar 
arthritis or DDD within one year of the veteran's discharge 
from service in March 1973.  Therefore, there can be no 
presumption of in-service incurrence of DDD of the lumbar 
spine under the provisions of 38 U.S.C.A. § 1101 and 
38 C.F.R. § 3.309.  

Although the veteran and his wife believe his currently 
diagnosed DDD of the low back is the result of an alleged in-
service back injury, they are not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, the 
claim for service connection for a low back disorder, to 
include DDD, must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for DDD of the lumbar spine, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a low back disorder, to include DDD of 
the lumbar spine, is denied.


REMAND

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record does not contain sufficient medical evidence for 
VA to make a decision.  

The evidence of record shows that the veteran was seen on 2 
occasions in service for complaints of nervousness and for 
nervous tremors and was diagnosed on 1 occasion with possible 
psychosomatic symptoms.  The postservice medical evidence of 
record shows treatment for psychiatric symptoms variously 
diagnosed as depression, mood disorder and panic disorder.  
Several VA treatment records attribute the veteran's mood 
disorder to his general medical condition; however, he has 
not been afforded a formal VA psychiatric examination in 
connection with his current claims of entitlement to service 
connection for a mood disorder and a panic disorder, and in 
light of the above, the Board is of the opinion that he 
should be provided an appropriate examination with discussion 
of the etiology of any currently diagnosed psychiatric 
disorder, to include mood and panic disorders.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any psychiatric disorder 
found to be present.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
Based on the medical findings and a 
review of the claims folder, the examiner 
is asked to provide a current psychiatric 
diagnosis or diagnoses, if appropriate.  
With respect to each psychiatric 
disability found to be present, the 
examiner is requested to offer an opinion 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
psychiatric disability is a result of the 
veteran's military service or any 
incident therein, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  A 
complete rationale should be provided for 
all opinions rendered.  If the examiner 
is unable to provide the requested 
opinions, the report should so state.  

The claims folders and a separate copy of 
this remand should be made available to 
the examiner for review prior to the 
examination and the examination report 
should indicate if the veteran's medical 
records were reviewed.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  The Board intimates 
no opinion as to the ultimate outcome of 
the appellant's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


